         Case 2:18-cr-00422-SMB Document 1089 Filed 11/16/20 Page 1 of 8




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 District of Arizona

U.S. District Court case number: 2:18-cr-00422-SMB

Date case was first filed in U.S. District Court: 03/28/2018

Date of judgment or order you are appealing:                       10/23/2020
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  James Larkin, Michael Lacey, John Brunst, Scott Spear, Andrew Padilla, and
  Joye Vaught




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
Thomas H. Bienert, Jr., Bienert | Katzman PC

903 Calle Amanecer, Suite 350

City: San Clemente                            State: CA               Zip Code: 92673

Prisoner Inmate or A Number (if applicable):

Signature /s/ Thomas H. Biernert, Jr.                                   Date Nov 16, 2020
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
         Case 2:18-cr-00422-SMB Document 1089 Filed 11/16/20 Page 2 of 8




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
James Larkin


Name(s) of counsel (if any):
Thomas H. Bienert, Jr. and Whitney Z. Bernstein
Bienert | Katzman PC
Counsel for Appellant James Larkin
Address: 903 Calle Amanecer, Suite 350, San Clemente, CA 92673
Telephone number(s): (949) 369-3700
Email(s): tbienert@bienertkatzman.com & wbernstein@bienertkatzman.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
United States of America


Name(s) of counsel (if any):
Assistant US Attorneys for the District of Arizona: Kevin Rapp, Andrew Stone, Peter Kozinets,
Margaret Perlmeter; Special Assistant US Attorney Dan G. Boyle; Senior Trial Attorney US
Dept. of Justice Child Exploitation and Obscenity Section, Reginald E. Jones,

Address: 40 N. Central Avenue, Suite 1800, Phoenix, AZ 85004-4408
Telephone number(s): (602) 514-7500
Email(s):    kevin.rapp@usdoj.gov, andrew.stone@usdoj.gov, peter.kozinets@usdoj.gov,
            margaret.perlmeter@usdoj.gov, daniel.boyle2@usdoj.gov, reginald.jones4@usdoj.gov

             To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
         Case 2:18-cr-00422-SMB Document 1089 Filed 11/16/20 Page 3 of 8




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Michael Lacey

Name(s) of counsel (if any):
Paul J. Cambria, Jr. and Erin McCampbell
LIPSITZ GREEN SCIME CAMBRIA LLP
Address: 42 Delaware Avenue, Suite 120, Buffalo, New York 14202
Telephone number(s): (716) 849-1333
Email(s): pcambria@lglaw.com & emccampbell@lglaw.com
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
         Case 2:18-cr-00422-SMB Document 1089 Filed 11/16/20 Page 4 of 8




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
John Brunst

Name(s) of counsel (if any):
 Gary S. Lincenberg, Ariel A. Neuman, Gopi K. Panchapakesan
 Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, PC
Address: 1875 Century Park East, 23rd Floor, Los Angeles, California 90067
Telephone number(s): (310) 201-2100
Email(s):   glincenberg@birdmarella.com, aneuman@birdmarella.com, gpanchapakesan@birdmarella.com

Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
         Case 2:18-cr-00422-SMB Document 1089 Filed 11/16/20 Page 5 of 8




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Scott Spear

Name(s) of counsel (if any):
 Bruce Feder
 FEDER LAW OFFICE PA
Address: 2930 E. Camelback Road, Suite 160, Phoenix, Arizona 85016
Telephone number(s): (602) 257-0135
Email(s): bf@federlawpa.com
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
         Case 2:18-cr-00422-SMB Document 1089 Filed 11/16/20 Page 6 of 8




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Andrew Padilla

Name(s) of counsel (if any):
 David Eisenberg
 DAVID EISENBERG PLC
Address: 3550 N. Central Ave., Suite 1155, Phoenix, Arizona 85012
Telephone number(s): (602) 237-5076
Email(s): david@designbergplc.com
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
         Case 2:18-cr-00422-SMB Document 1089 Filed 11/16/20 Page 7 of 8




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Joye Vaught

Name(s) of counsel (if any):
 Joy Malby Bertrand
 Joy Bertrand Esq LLC
Address: P.O. Box 2734, Scottsdale, Arizona 85252
Telephone number(s): (602)374-5321
Email(s): joy.bertrand@gmail.com
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
             Case 2:18-cr-00422-SMB Document 1089 Filed 11/16/20 Page 8 of 8




 1                                  CERTIFICATE OF SERVICE
 2           I hereby certify that on November 16, 2020, I electronically transmitted the attached
 3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
 4 Electronic Filing to the CM/ECF registrants who have entered their appearance as counsel of
 5 record.
                                             /s/ Toni Thomas
 6                                           Toni Thomas
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   1                     Case No. 2:18-cr-00422-PHX-SMB
                                         CERTIFICATE OF SERVICE
